UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6775


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RUDOLPH ALI CHAMBLEE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:96-cr-00140-jcc-1)


Submitted:    October 21, 2008              Decided:   December 4, 2008


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rudolph Ali Chamblee, Appellant Pro Se. Laura Marie Everhart,
Assistant  United  States  Attorney,  Norfolk, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Rudolph Ali Chamblee appeals from the district court’s

denial of his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of   his    sentence     based      upon    Amendments       706    and     711    to   the

Sentencing Guidelines.              The district court denied the motion on

the grounds that (1) the court lacked jurisdiction to further

reduce the sentence which had already been reduced under Fed. R.

Crim. P. 35(b) for Chamblee’s substantial assistance and (2) the

court had already considered the substance of the Amendments

when granting the Rule 35 motion.                    Without further analysis of

the district court’s holding, we conclude that application of

the amendments would not change Chamblee’s pre-departure offense

level or Guidelines range.                Accordingly, a reduction in sentence

under      § 3582     was     not    appropriate.            See     U.S.    Sentencing

Guidelines Manual § 1B1.10(a)(2)(B), p.s. (2007 & Supp. 2008).

We therefore affirm the district court’s denial of Chamblee’s

motion     for    reduction     of    his    sentence.         We    deny    Chamblee’s

motions     for     appointment      of    counsel    and    reconsideration.            We

grant his motion to amend his informal brief.                        We dispense with

oral     argument     because       the    facts   and      legal    contentions        are

adequately        presented    in    the    materials       before    the    court      and

argument would not aid the decisional process.

                                                                                  AFFIRMED



                                             2